


109 HRES 1065 IH: Raising a question of the privilege of the

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1065
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. Pelosi submitted
			 the following resolution; which was referred to the
			  Committee on Standards of Official
			 Conduct
		
		RESOLUTION
		Raising a question of the privilege of the
		  House.
	
	
		Whereas for more than 150 years, parents from across the
			 country have sent their children to be pages in the U.S. Capitol, the Page
			 School is a national treasure, and the children who attend it and work in the
			 Congress are our special trust;
		Whereas, according to press reports, Representative Mark
			 Foley (R–FL) reportedly engaged in highly inappropriate and explicit
			 communications with a former underage page;
		Whereas these allegations were so severe that
			 Representative Foley immediately resigned his seat;
		Whereas the page worked for Congressman Rodney Alexander
			 (R–FL) and, according to press reports, Representative Alexander learned of the
			 emails 10 to 11 months ago (AP, September 29, 2006);
		Whereas Rep. Alexander has said, We also notified
			 the House leadership that there might be a potential problem, and the
			 Democratic leadership was not informed (AP, September 29, 2006);
		Whereas all Members of Congress have a responsibility to
			 protect their employees, especially young pages who serve this
			 institution;
		Whereas these charges demand immediate investigation,
			 including when the emails were sent, who knew of the emails, whether there was
			 a pattern of inappropriate activity by Mr. Foley involving email or other
			 contacts with pages, when the Republican leadership was notified, and what
			 corrective action was taken once officials learned of any improper activity;
			 and
		Whereas given the serious nature of these charges, the
			 pages, their parents, the public, and our colleagues must be assured that such
			 egregious behavior is not tolerated and will never happen again: Now,
			 therefore, be it
		
	
		That—
			(1)the Chairman and Ranking Member
			 of the Committee on Standards of Official Conduct are directed to immediately
			 appoint a Subcommittee, pursuant to Rule 19 of the Rules of the Committee, to
			 fully and expeditiously determine the facts connected with Representative
			 Foley’s conduct and the response thereto; and
			(2)the Chairman and Ranking
			 Minority Member of the Committee on Standards are further directed to make a
			 preliminary report within ten days.
			
